 

SUBSCRIPTION AGREEMENT

 



1. Subscription. The undersigned (the “Purchaser”) will purchase from Orbital
Tracking Corp. (the “Company”) the number of shares of Series J Preferred Stock
of the Company (the “Shares”) as set forth on the signature page to this
Subscription Agreement, at a purchase price of $10.00 per share (the “Purchase
Price”). The shares of Common Stock underlying the Preferred Stock may
hereinafter be referred to as the “Conversion Shares”. The Preferred Stock shall
have the rights and preferences as set forth in the Certificate of Designation
of Preferences, Rights and Limitations (the “COD”) attached as Exhibit A hereto.
The Subscription Agreement and the COD are collectively referred to as the
“Transaction Documents”. The Shares are being offered (the “Offering”) by the
Company pursuant to this Subscription Agreement.

 

The Shares are being offered on a “reasonable efforts all or none”, basis with
respect to the minimum of $500,000 (the “Minimum Offering Amount”). The Shares
are being offered on a “reasonable efforts” basis with respect to up to
$1,250,000 of Shares (the “Maximum Offering Amount”). Any purchase of Shares by
the Company’s officers, directors, or employees shall be included, and counted
towards, the Minimum and Maximum Offering Amounts.

 

The Initial Closing (as defined herein) of this Offering shall be subject to
subscriptions being received from qualified investors and accepted by the
Company for the Minimum Offering Amount. Upon acceptance by the Company after
the date hereof of such subscriptions, the Company shall have the right at any
time thereafter, prior to the Termination Date (as defined below), to effect an
initial closing with respect to this Offering (the “Initial Closing”).
Thereafter, the Company shall continue to accept, and continue to have closings
(together with the Initial Closing, each a “Closing”) for, additional
subscriptions for Securities from investors from time to time up to Maximum
Offering Amount.

 

The Shares will be offered for a period (the “Initial Offering Period”)
commencing on the date of this Subscription Agreement and continue until the
earliest of (i) April 30, 2017 (the “Maximum Offering Deadline”), (ii) the date
upon which subscriptions for the Maximum Offering offered hereunder have been
accepted, or (iii) the date upon which the Company elects to terminate the
Offering (the “Termination Date”), subject to the right of the Company to extend
the Offering until as late as May 31, 2017 (the “Final Termination Date”),
without further notice to or consent by investors, if the Maximum Offering
Amount has not been subscribed by the Offering Deadline. This additional period,
together with the Initial Offering Period, shall be referred to herein as the
“Offering Period.”

 

The minimum investment amount that may be purchased by an investor is $25,000
(the “Investor Minimum Investment”); provided however, the Company, in its
discretion, may accept an investor subscription for an amount less than the
Investor Minimum Investment. The subscription for the Shares will be made in
accordance with and subject to the terms and conditions of this Subscription
Agreement.

 

In the event that (i) subscriptions for the Offering are rejected in whole (at
the sole discretion of the Company), (ii) no Shares are subscribed for prior to
April 30 or, if extended, prior to May 31, 2017, or (iii) the Offering is
otherwise terminated by the Company prior to the expiration of the Initial
Offering Period or, if extended, prior to the Final Termination Date, then the
Company will refund all subscription funds held by it to the persons who
submitted such funds, without interest, penalty or deduction. If a subscription
is rejected in part (at the sole discretion of the Company) and the Company
accepts the portion not so rejected, the funds for the rejected portion of such
subscription will be returned without interest, penalty, expense or deduction.

 

   

 

 

2. Payment. The Purchaser encloses herewith a check payable to, or will
immediately make a wire transfer payment to, “Orbital Tracking Corp,” in the
full amount of the purchase price of the Shares being subscribed for. Together
with the check for, or wire transfer of, the full purchase price, the Purchaser
is delivering a completed and executed Signature Page to this Subscription
Agreement along with a completed and executed Investor Questionnaire, which is
attached hereto as Schedule A.

 

3. Deposit of Funds. All payments made as provided in Section 2 hereof will be
deposited by the Purchaser to the Company no later than within two business
days. In the event that the Company does not effect a Closing during the
Offering Period, the Company will refund all subscription funds, without
deduction and/or interest accrued thereon, and will return the subscription
documents to each Purchaser. The Company will notify the Purchaser within five
(5) business days of its intent to reject the subscription. If the Company
rejects a subscription, either in whole or in part (at the sole discretion of
the Company), the rejected subscription funds or the rejected portion thereof
will be returned promptly to such Purchaser without interest, penalty, expense
or deduction.

 

4. Acceptance of Subscription. The Purchaser understands and agrees that the
Company, each in its sole discretion, reserves the right to accept this or any
other subscription for the Shares, in whole or in part, notwithstanding prior
receipt by the Purchaser of notice of acceptance of this or any other
subscription. The Company will have no obligation hereunder until the Company
executes an executed copy of the Subscription Agreement. If Purchaser’s
subscription is rejected in whole (at the sole discretion of the Company), the
Offering is terminated or no subscriptions are made and accepted prior to the
expiration of the Initial Offering Period or, if extended, prior to the Final
Termination Date, all funds received from the Purchaser will be returned without
interest, penalty, expense or deduction, and this Subscription Agreement will
thereafter be of no further force or effect. If Purchaser’s subscription is
rejected in part (at the sole discretion of the Company) and the Company accepts
the portion not so rejected, the funds for the rejected portion of such
subscription will be returned without interest, penalty, expense or deduction,
and this Subscription Agreement will continue in full force and effect to the
extent such subscription was accepted. The Purchaser may revoke its subscription
and obtain a return of the subscription amount at any time before the date of
the Initial Closing. The Purchaser may not revoke this subscription or obtain a
return of the subscription amount paid to the Company on or after the date of
the Initial Closing. Any subscription received after the Initial Closing but
prior to the Termination Date shall be irrevocable.

 

5. Representations and Warranties of the Purchaser. The Purchaser hereby
acknowledges, represents, warrants, and agrees as follows:

 

(a) None of the Preferred Stock or the Conversion Shares (collectively referred
to hereafter as the “Securities”) are registered under the Securities Act of
1933, as amended (the “Securities Act”), or any state securities laws. The
Purchaser understands that the offering and sale of the Securities is intended
to be exempt from registration under the Securities Act, by virtue of Section
4(a)(2) thereof and the provisions of Regulation D promulgated thereunder,
based, in part, upon the representations, warranties and agreements of the
Purchaser contained in this Subscription Agreement;

 

(b) The Purchaser and the Purchaser’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, “Advisors”), have
received and have carefully reviewed this Subscription Agreement, and each of
the Transaction Documents, the Company’s filings with the U.S. Securities and
Exchange Commission (the “Commission”) under the Securities Exchange Act of
1934, as amended (the “SEC Documents”) and all other documents requested by the
Purchaser or its Advisors, if any, and understand the information contained
therein, prior to the execution of this Subscription Agreement;

 

(c) Neither the Commission nor any state securities commission has approved or
disapproved of the Securities or passed upon or endorsed the merits of the
Offering or confirmed the accuracy or determined the adequacy of this
Subscription Agreement. This Subscription Agreement has not been reviewed by any
Federal, state or other regulatory authority. Any representation to the contrary
may be a criminal offense;

 

   

 

 

 

(d) All SEC Documents, records, and books pertaining to the investment in the
Securities including, but not limited to, all information regarding the Company
and the Securities, have been made available for inspection and reviewed by the
Purchaser and its Advisors, if any;

 

(e) The Purchaser and its Advisors, if any, have had a reasonable opportunity to
ask questions of and receive answers from the Company’s officers and any other
persons authorized by the Company to answer such questions, concerning, among
other related matters, the Offering, the Securities, the Transaction Documents
and the business, financial condition, results of operations and prospects of
the Company and all such questions have been answered by the Company to the full
satisfaction of the Purchaser and its Advisors, if any;

 

(f) In evaluating the suitability of an investment in the Company, the Purchaser
has not relied upon any representation or other information (oral or written)
other than as stated in this Subscription Agreement;

 

(g) The Purchaser is unaware of, is in no way relying on, and did not become
aware of the offering of the Securities through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or over
the Internet, in connection with the offering and sale of the Securities and is
not subscribing for the Securities and did not become aware of the Offering
through or as a result of any seminar or meeting to which the Purchaser was
invited by, or any solicitation of a subscription by, a person not previously
known to the Purchaser in connection with investments in securities generally;

 

(h) The Purchaser has taken no action which would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby;

 

(i) The Purchaser, either alone or together with its Advisors, if any, has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Securities and the Company and to make
an informed investment decision with respect thereto;

 

(j) The Purchaser is not relying on the Company, or any of its employees or
agents with respect to the legal, tax, economic and related considerations of an
investment in any of the Securities and the Purchaser has relied on the advice
of, or has consulted with, only its own Advisors;

 

(k) The Purchaser is acquiring the Securities solely for such Purchaser’s own
account for investment and not with a view to resale or distribution thereof, in
whole or in part. The Purchaser has no agreement or arrangement, formal or
informal, with any person to sell or transfer all or any part of any of the
Securities and the Purchaser has no plans to enter into any such agreement or
arrangement;

 

(l) The Purchaser understands and agrees that purchase of the Securities is a
high risk investment and the Purchaser is able to afford an investment in a
speculative venture having the risks and objectives of the Company. The
Purchaser must bear the substantial economic risks of the investment in the
Securities indefinitely because none of the Securities may be sold, hypothecated
or otherwise disposed of unless subsequently registered under the Securities Act
and applicable state securities laws or an exemption from such registration is
available. Legends will be placed on the certificates representing the Preferred
Stock and the Conversion Shares to the effect that such securities have not been
registered under the Securities Act or applicable state securities laws and
appropriate notations thereof will be made in the Company’s books;

 

(m) The Purchaser has adequate means of providing for such Purchaser’s current
financial needs and foreseeable contingencies and has no need for liquidity from
its investment in the Securities for an indefinite period of time;

 

(n) The Purchaser is aware that an investment in the Securities involves a
number of very significant risks and has carefully read and considered the
disclosure in the Company’s Form 10-K for the year ended December 31, 2016,
which is available on the Edgar System at SEC.gov and understands that certain
risks may materially adversely affect the Company’s operations and future
prospects;

 

   

 

 

(o) At the time such Purchaser was offered the Securities, it was, and as of the
date hereof it is, and on each date on which it converts any Shares, it will be
an “accredited investor” within the meaning of Regulation D, Rule 501(a),
promulgated by the Securities and Exchange Commission under the Securities Act
and has truthfully and accurately completed the Investor Questionnaire attached
as Schedule A to this Subscription Agreement and will submit to the Company such
further assurances of such status as may be reasonably requested by the Company;

 

(p) The Purchaser: (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company, or association, joint stock company,
trust, unincorporated organization or other entity, represents that such entity
was not formed for the specific purpose of acquiring the Securities, such entity
is duly organized, validly existing and in good standing under the laws of the
state of its organization, the consummation of the transactions contemplated
hereby is authorized by, and will not result in a violation of state law or its
charter or other organizational documents, such entity has full power and
authority to execute and deliver this Subscription Agreement and all other
related agreements or certificates and to carry out the provisions hereof and
thereof and to purchase and hold the Securities, the execution and delivery of
this Subscription Agreement has been duly authorized by all necessary action,
this Subscription Agreement has been duly executed and delivered on behalf of
such entity and is a legal, valid and binding obligation of such entity; or
(iii) if executing this Subscription Agreement in a representative or fiduciary
capacity, represents that it has full power and authority to execute and deliver
this Subscription Agreement in such capacity and on behalf of the subscribing
individual, ward, partnership, trust, estate, corporation, or limited liability
company or partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound;

 

(q) The Purchaser and its Advisors, if any, have had the opportunity to obtain
any additional information, to the extent the Company had such information in
its possession or could acquire it without unreasonable effort or expense,
necessary to verify the accuracy of the information contained herein including,
but not limited to, the terms and conditions of the Securities as set forth
therein and the Transaction Documents and all other related documents, received
or reviewed in connection with the purchase of the Securities and have had the
opportunity to have representatives of the Company provide them with such
additional information regarding the terms and conditions of this particular
investment and the financial condition, results of operations, business and
prospects of the Company deemed relevant by the Purchaser or its Advisors, if
any, and all such requested information, to the extent the Company had such
information in its possession or could acquire it without unreasonable effort or
expense, has been provided by the Company in writing to the full satisfaction of
the Purchaser and its Advisors, if any;

 

(r) The Purchaser has significant prior investment experience, including
investment in non-listed and unregistered securities. The Purchaser has a
sufficient net worth to sustain a loss of its entire investment in the Company
in the event such a loss should occur. The Purchaser’s overall commitment to
investments which are not readily marketable is not excessive in view of the
Purchaser’s net worth and financial circumstances and the purchase of the
Securities will not cause such commitment to become excessive. This investment
is a suitable one for the Purchaser;

 

(t) The Purchaser is satisfied that it has received adequate information with
respect to all matters which it or its Advisors, if any, consider material to
its decision to make this investment;

 

   

 

 

(u) No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or its Advisors, if any, in connection
with the offering of the Securities which are in any way inconsistent with the
information contained in this Subscription Agreement;

 

(v) Within five (5) days after receipt of a request from the Company, the
Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company is subject;

 

(w) In making an investment decision, Purchasers must rely on their own
examination of Company and the terms of the Offering, including the merits and
risks involved. Purchasers should be aware that they will be required to bear
the financial risks of this investment for an indefinite period of time;

 

(y) (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser or Plan
fiduciary (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company and any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser or Plan
fiduciary has not relied on any advice or recommendation of the Company or any
of its affiliates; and

 

(z) The Purchaser represents that (i) the Purchaser was contacted regarding the
sale of the Securities by the Company (or another person whom the Purchaser
believed to be an authorized agent or representative thereof) with whom the
Purchaser had a prior substantial pre-existing relationship and (ii) it did not
learn of the offering of the Securities by means of any form of general
solicitation or general advertising, and in connection therewith, the Purchaser
did not (A) receive or review any advertisement, article, notice or other
communication published in a newspaper or magazine or similar media or broadcast
over television or radio, whether closed circuit, or generally available; or (B)
attend any seminar meeting or industry investor conference whose attendees were
invited by any general solicitation or general advertising;

 

(aa) The Purchaser consents to the placement of a legend on any certificate or
other document evidencing the Securities and, when issued, the Conversion
Shares, that such securities have not been registered under the Securities Act
or any state securities or “blue sky” laws and setting forth or referring to the
restrictions on transferability and sale thereof contained in this Agreement.
The Purchaser is aware that the Company will make a notation in its appropriate
records with respect to the restrictions on the transferability of such
Securities. The legend to be placed on each certificate shall be in form
substantially similar to the following:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(bb) The Purchaser understands, acknowledges and agrees with the Company that
this subscription may be rejected, in whole or in part, by the Company, in the
sole and absolute discretion of the Company, at any time before any Closing
notwithstanding prior receipt by the Purchaser of notice of acceptance of the
Purchaser’s subscription.

 

(cc) The Purchaser acknowledges that the information contained in the
Transaction Documents or otherwise made available to the Purchaser is
confidential and non-public and agrees that all such information shall be kept
in confidence by the Purchaser and neither used by the Purchaser for the
Purchaser’s personal benefit (other than in connection with this subscription)
nor disclosed to any third party for any reason, notwithstanding that a
Purchaser’s subscription may not be accepted by the Company; provided, however,
that (a) the Purchaser may disclose such information to its affiliates and
advisors who may have a need for such information in connection with providing
advice to the Purchaser with respect to its investment in the Company so long as
such affiliates and advisors have an obligation of confidentiality, and (b) this
obligation shall not apply to any such information that (i) is part of the
public knowledge or literature and readily accessible at the date hereof, (ii)
becomes part of the public knowledge or literature and readily accessible by
publication (except as a result of a breach of this provision) or (iii) is
received from third parties without an obligation of confidentiality (except
third parties who disclose such information in violation of any confidentiality
agreements or obligations, including, without limitation, any subscription or
other similar agreement entered into with the Company).

 



   

 

 

6. Representations and Warranties of the Company. The Company represents and
warrants to each of the Purchasers that the statements made in this Section 6,
except as qualified in any disclosure schedules referenced herein and attached
hereto (the “Schedules”), are true and correct on the date hereof, as of the
Initial Closing and shall be true and correct as of each Subsequent Closing, all
of which qualifications in the Schedules attached hereto and updated Schedules
delivered at the Subsequent Closing shall be deemed to be representations and
warranties as if made hereunder. The Schedules shall be arranged to correspond
to the numbered paragraphs contained in this Section 6, and the disclosure in
any paragraph of the Schedules shall qualify other subsections in Section 6 only
to the extent that it is readily apparent from a reading of the disclosure that
such disclosure is applicable to such other subsections. For purposes of this
Section 6, “knowledge” shall mean the personal knowledge of any of the Company’s
officers or directors or what they would have known upon having made reasonable
inquiry.

 

6.1 Organization, Good Standing and Qualification. The Company is a corporation
duly incorporated, validly existing and in good standing under the corporate and
general laws of the State of Nevada. Each of Orbital Satcom Corp. and Global
Telesat Communications Limited (the “Subsidiaries”) is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation. Each of the Company and its Subsidiaries has all
requisite corporate power and authority to own and operate its properties and
assets. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation in each jurisdiction, except where
failure to be so qualified or in good standing, as the case may be, could not
reasonably be expected to result in: (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

6.2 Subsidiaries. The SEC Reports include a true and complete list of each of
the Subsidiaries and their respective jurisdictions of organization. Neither the
Company nor any Subsidiary owns or controls any ownership interest or profits
interest in any other corporation, limited liability company, limited
partnership or other entity. The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

 

6.3 Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the required approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

   

 

 

6.4 No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

 

6.5 Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of the Transaction Documents that has
not been obtained or waived.

 

6.6 Issuance of the Securities. The shares of Preferred Stock are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents. The
Conversion Shares, when issued in accordance with the terms of the Preferred
Stock, will be validly issued, fully paid and nonassessable, free and clear of
all liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. The Company has reserved from its duly
authorized capital stock a number of shares of Common Stock for issuance upon
the conversion of any Preferred Stock.

 

6.7 Capitalization. The capitalization of the Company is as set forth in the SEC
Reports, except as set forth in Schedule 6.7 hereto. Except as disclosed on the
SEC Reports or as disclosed on Schedule 6.7 hereto, there are no outstanding
securities of the Company or any Subsidiary which contain any right of first
refusal, preemptive right, right of participation, or any similar right which
has not been waived. No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents which has not been waived. Except as a
result of the purchase and sale of the Securities, and except as set forth in
the SEC Reports, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or common stock equivalents. Except as
disclosed on Schedule 6.7 hereto, the issuance and sale of the Securities will
not obligate the Company to issue shares of Common Stock or other securities to
any Person (other than the Purchasers) and will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under any of such securities. There are no proxies, stockholder
agreements, or any other agreements between the Company or any Subsidiary and
any securityholder of such entity or, to the knowledge of the Company, among any
securityholders of the Company or any Subsidiary, including agreements relating
to the voting, transfer, redemption or repurchase of any securities of such
entity. Neither the Company nor any Subsidiary has any outstanding shareholder
purchase rights or “poison pill” or any similar arrangement in effect giving any
person the right to purchase any equity interest in such entity upon the
occurrence of certain events. All of the outstanding shares of capital stock of
the Company are duly authorized, validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities. No further approval
or authorization of any stockholder, the Board of Directors or others is
required for the issuance and sale of the Securities. There are no stockholders’
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders. Except as
required by law, including any federal securities rules and regulations, there
are no restrictions upon the voting or transfer of any of the shares of capital
stock of the Company or any Subsidiary pursuant to its organizational documents
or other governing documents or any agreement or other instruments to which the
Company or any Subsidiary is a party or by which it is bound.

 

   

 

 

6.8 Shell Company Status; SEC Reports; Financial Statements. The Company has not
been a “shell” company as described in Rule 144(i)(1) under the Securities Act
for the last 12 months. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Securities
Exchange Act , including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials
and any amendments filed through the date hereof, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein not misleading. The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. The financial statements (the
“Financial Statements”) of the Company included in SEC Reports been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the footnotes thereto except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject to normal,
immaterial, year-end audit adjustments. There is no transaction, arrangement, or
other relationship between the Company or any Subsidiary and an unconsolidated
or other off balance sheet entity that is not disclosed in its financial
statements that should be disclosed in accordance with GAAP and that would be
reasonably likely to have a material adverse effect.

 

6.9 Absence of Liabilities. Except as set forth in the SEC Reports, since the
Balance Sheet Date (hereinafter defined): (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. Except for the issuance of the
Securities contemplated by this Agreement or as set forth in the SEC Reports no
event, liability, fact, circumstance, occurrence or development has occurred or
exists or is reasonably expected to occur or exist with respect to the Company
or its Subsidiaries or their respective businesses, properties, operations,
assets or financial condition, that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
or deemed made. Except as set forth in the SEC Reports, neither the Company nor
any Subsidiary is a guarantor or indemnitor of any liability of any other
Person.

 

For purposes of this Section 6.9, December 31, 2016 is referred to as the
“Balance Sheet Date”.

 

   

 

 

6.10 Changes. Except disclosed in the SEC Reports, or where the occurrence of
any of the following events would not have a Material Adverse Effect, since
December 31, 2016 there has not been:

 

6.10.1. any effect, event, condition or circumstance (including, without
limitation, the initiation of any litigation or other legal, regulatory or
investigative proceeding) against the Company that individually or in the
aggregate, with or without the passage of time, the giving of notice, or both,
has had or could reasonably be expected to have a Material Adverse Effect;

 

6.10.2. any resignation or termination of any director, officer or key employee
of the Company or any Subsidiary, and neither the Company nor any Subsidiary has
received notification of any impending resignation from any such Person;

 

6.10.3. any material change in the contingent obligations of the Company or any
Subsidiary by way of guaranty, endorsement, indemnity, warranty or otherwise;

 

6.10.4. any material damage, destruction or loss adversely affecting the assets,
properties, business, financial condition or prospects of the Company and its
Subsidiaries taken as a whole, whether or not covered by insurance;

 

6.10.5. any waiver by the Company or any Subsidiary of a valuable right or of
any debt;

 

6.10.6. any development, event, change, condition or circumstance that
constitutes, whether with or without the passage of time or the giving of notice
or both, a default under any outstanding debt obligation of the Company or any
Subsidiary;

 

6.10.7. any change in any compensation arrangement or agreement with any
employee, consultant, officer, director or stockholder of the Company or any
Subsidiary that would increase the cost of any such agreement or arrangement to
the Company or any Subsidiary by more than $10,000 in each instance, except as
set forth in Schedule 6.7 hereto ;

 

6.10.8. any labor organization activity of the employees of the Company or any
Subsidiary;

 

6.10.9. any declaration or payment of any dividend or other distribution of the
assets of the Company or any Subsidiary;

 

6.10.10. any change in the accounting methods or practices followed by the
Company or any Subsidiary; or

 

6.10.11. any Contract or commitment made by the Company or any Subsidiary to do
any of the foregoing.

 

6.11 Title to Properties and Assets; Liens, etc. Except where a violation of
this Section 6.11 could not reasonably be expected to have a Material Adverse
Effect, the Company and each Subsidiary has good and marketable title to the
properties and assets it owns, and the Company and each Subsidiary has a valid
license in all properties and assets licensed by it, including the properties
and assets reflected as owned in the most recent balance sheet included in the
Financial Statements, and has a valid leasehold interest in its leasehold
estates, in each case subject to no encumbrance, other than those resulting from
taxes which have not yet become delinquent or those of the lessors of leased
property or assets. All facilities, machinery, equipment, fixtures, vehicles and
other properties owned, leased or used by the Company or any Subsidiary are in
good operating condition and repair, ordinary wear and tear excepted and are fit
and usable for the purposes for which they are being used. Each of the Company
and its Subsidiaries is in compliance with all terms of each lease to which it
is a party or is otherwise bound.

 

6.12 Intellectual Property.

 

6.12.1. The Company or the applicable Subsidiary is the owner or licensee of all
intellectual property and all Licensed Intellectual Property as described in the
SEC Documents (collectively, the “Intellectual Property”). Neither the Company
nor any Subsidiary has licensed any Intellectual Property to any Person. All of
the registrations and applications for registration of the Intellectual Property
are valid, subsisting and in full force and effect, and all actions and payments
necessary for the maintenance and continuation of such Intellectual Property
have been taken or paid on a timely basis. The Company and its Subsidiaries owns
or possesses sufficient legal rights to use all of the Intellectual Property and
the exclusive right to use all Owned Intellectual Property and all Licensed
Intellectual Property as being licensed to the Company and its Subsidiaries.

 

   

 

 

 

6.13 Compliance with Other Instruments. Except as set forth in the SEC Reports,
neither the Company nor any Subsidiary (i) is in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any judgment,
decree or order of any court, arbitrator or other governmental authority or
(iii) is or has been in violation of any statute, rule, ordinance or regulation
of any governmental authority, including without limitation all foreign,
federal, state and local laws relating to taxes, environmental protection,
occupational health and safety, product quality and safety and employment and
labor matters, except in each case as could not have or reasonably be expected
to result in a Material Adverse Effect.

 

6.14 Litigation. Except as set forth in the SEC Reports, there is no legal
proceeding pending or, to the knowledge of the Company, threatened against the
Company or any Subsidiary or any investigation of the Company or any Subsidiary,
nor is the Company aware of any fact that would make any of the foregoing
reasonably likely to arise. Neither the Company nor any Subsidiary is a party or
subject to the provisions of any Order. Except as set forth in the SEC Reports,
there is no Legal Proceeding by the Company or any Subsidiary currently pending
or that the Company or any Subsidiary intends to initiate. Neither the Company
nor any Subsidiary, nor any director or officer thereof, is or has been the
subject of any Order involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.

 

6.15 Tax Returns and Payments.

 

6.15.1. Except as set forth in the SEC Reports and as set forth in Schedule 6.15
hereto, the Company and each Subsidiary has filed all Tax Returns required to be
filed by it, and each such entity has timely paid all Taxes owed (whether or not
shown on any Tax Return). All such Tax Returns were complete and correct, and
such Tax Returns correctly reflected the facts regarding the income, business,
assets, operations, activities, status and other matters of such entity and any
other information required to be shown thereon. The Company and each Subsidiary
has withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any Employee, creditor, independent
contractor, shareholder, member or other third party. The Company and each
Subsidiary has established adequate reserves for all Taxes accrued but not yet
payable. No deficiency assessment with respect to or proposed adjustment of the
Company and/or any Subsidiaries Taxes is pending or, to the knowledge of the
Company, threatened. There is no tax lien (other than for current Taxes not yet
due and payable), imposed by any taxing authority, outstanding against the
assets, properties or the business of the Company or any Subsidiary.

 

6.15.2. Neither the Company nor any Subsidiary has agreed to make any adjustment
under Section 481(a) of the Internal Revenue Code of 1986, as amended (the
“Code”) (or any corresponding provision of state, local or foreign tax law) by
reason of a change in accounting method or otherwise, and neither the Company
nor any Subsidiary will be required to make any such adjustment as a result of
the transactions contemplated by this Agreement. Neither the Company nor any
Subsidiary has been or is a party to any tax sharing or similar agreement.
Neither the Company nor any Subsidiary is or has ever been a party to any joint
venture, partnership, limited liability company, or other arrangement or
Contract which could be treated as a partnership for federal income tax
purposes. Neither the Company nor any Subsidiary is or has ever been a “United
States real property holding corporation” as that term is defined in Section 897
of the Code.

 

   

 

 

6.16 Employees.

 

6.16.1. (a) Neither the Company nor any Subsidiary has, or has ever had any,
collective bargaining agreements with any of its employees; (b) there is no
labor union organizing activity pending or, to the knowledge of the Company,
threatened with respect to the Company or any Subsidiary; (c) no employee has or
is subject to any agreement or Contract to which the Company or any Subsidiary
is a party (including, without limitation, licenses, covenants or commitments of
any nature) regarding his or her employment or engagement; (d) to the best of
the Company’s knowledge, no employee is subject to any Order that would
interfere with his or her duties to the Company or any Subsidiary or that would
conflict with the businesses the Company or any Subsidiary as currently
conducted and as proposed to be conducted; (e) no employee is in violation of
any term of any employment contract, proprietary information agreement or any
other agreement relating to the right of any such Person to be employed by, or
to contract with, the Company or any Subsidiary; (f) to the best of the
Company’s knowledge, the continued employment by the Company or any Subsidiary
of its present employees, and the performance of their respective duties to such
entity, will not result in any violation of any term of any employment contract,
proprietary information agreement or any other agreement relating to the right
of any such individual to be employed by, or to contract with, the Company or
any Subsidiary, and neither the Company nor any Subsidiary has received any
written notice alleging that such violation has occurred; (g) no Employee or
consultant has been granted the right to continued employment by or service to
the Company or any Subsidiary or to any compensation following termination of
employment with or service to the Company or any Subsidiary; and (h) neither the
Company nor any Subsidiary has any present intention to terminate the employment
or engagement or service of any officer or any significant employee or
consultant

 

6.16.2. Except as set forth in the SEC Reports, there are no outstanding or, to
the knowledge of the Company, threatened claims against the Company or any
Subsidiary or any Affiliate (whether under federal or state law, under any
employment agreement, or otherwise) asserted by any present or former employee
or consultant of the Company or any Subsidiary. Neither the Company nor any
Subsidiary is in violation of any law or Requirement of Law concerning
immigration or the employment of persons other than U.S. citizens.

 

6.17 Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit

 

6.18 Offering Valid. Assuming the accuracy of the representations and warranties
of the Purchasers contained in the subscription agreements entered into by each
Purchaser in connection with this Agreement, the offer, sale and issuance of the
Securities will be exempt from the registration requirements of the Securities
Act of 1933, as amended (the “Securities Act”), and will be exempt from
registration and qualification under applicable state securities laws.

 

6.19 Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Purchasers
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, is, as of each Closing Date, true and correct
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading. The press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading. The Company
acknowledges and agrees that no Purchaser makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 7 hereof.

 

6.20 Investment Company Act. Neither the Company nor any Subsidiary is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

   

 

 

6.21 Foreign Payments; Undisclosed Contract Terms.

 

6.21.1. To the knowledge of the Company, neither the Company nor any Subsidiary
has made any offer, payment, promise to pay or authorization for the payment of
money or an offer, gift, promise to give, or authorization for the giving of
anything of value to any Person in violation of the Foreign Corrupt Practices
Act of 1977, as amended and the rules and regulations promulgated thereunder.

 

6.21.2. To the knowledge of the Company, there are no understandings,
arrangements, agreements, provisions, conditions or terms relating to, and there
have been no payments made to any Person in connection with any agreement,
Contract, commitment, lease or other contractual undertaking of the Company or
any Subsidiary which are not expressly set forth in such contractual
undertaking.

 

6.22 No Broker. Neither the Company nor any Subsidiary has employed any broker
or finder, or incurred any liability for any brokerage or finder’s fees in
connection with the sale of the Securities.

 

6.23 Compliance with Laws. Neither the Company nor any Subsidiary is in
violation of, or in default under, any Requirement of Law applicable to such
Subsidiary, or any Order issued or pending against such Subsidiary or by which
the Company’s or such Subsidiary’s properties are bound, except for such
violations or defaults that have not had, and could not reasonably be expected
to have, a Material Adverse Effect.

 

6.24 No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 5, neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of any of the shares of Preferred Stock, Conversion Shares
(collectively, the “Securities”) to be integrated with prior offerings by the
Company for purposes of (i) the Securities Act which would require the
registration of any such securities under the Securities Act, or (ii) any
applicable shareholder approval provisions of any Trading Market on which any of
the securities of the Company are listed or designated.

 

6.25 Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.

 

6.26 No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

 

6.27 Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law or (iv) violated in any material respect any
provision of the Foreign Corrupt Practices Act of 1977, as amended.

 

6.28 [Intentionally Deleted]

 

6.29 Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).

 

   

 

 

6.30 U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Purchaser’s request.

 

6.31 Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

 

6.32 Bad Actor Disqualification

 

(a) No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506 under the Securities Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering, any beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event. The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
furnished to the Purchasers a copy of any disclosures provided thereunder.

 

(b) Other Covered Persons. The Company is not aware of any person that (i) has
been or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of the Securities and (ii) who is subject
to a Disqualification Event.

 

6.33 Notice of Disqualification Events. The Company will notify the Purchaser in
writing of (i) any Disqualification Event relating to any Issuer Covered Person
and (ii) any event that would, with the passage of time, become a
Disqualification Event relating to any Issuer Covered Person, prior to any
Closing of this Offering.

 

6.34 Transactions with Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for: (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.

 

6.35 Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date. Except as disclosed in the SEC Reports,
the Company and the Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as disclosed in the SEC
Reports, the Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

 

   

 

 

6.36 Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the SEC is contemplating
terminating such registration. The Company has not, in the 12 months preceding
the date hereof, received notice from any OTC Market on which the Common Stock
is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.

 

6.37 OFAC. Neither the Company nor any Subsidiary or, to the Company’s
knowledge, any director, officer, agent, employee, Affiliate or person acting on
behalf of any Subsidiary, is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the sale of the Securities, or lend, contribute or otherwise make
available such proceeds to any joint venture partner or other person or entity,
towards any sales or operations in Cuba, Iran, Syria, Sudan, Myanmar or any
other country sanctioned by OFAC or for the purpose of financing the activities
of any person currently subject to any U.S. sanctions.

 

6.38 Registration Rights. Except as set forth in SEC Reports, neither the
Company nor any Subsidiary is under any obligation, or has granted any rights
that have not been terminated, to register any of such Subsidiary’s currently
outstanding securities or any of its securities that may hereafter be issued.

 

6.39 Material Non-Public Information. Except with respect to the transactions
contemplated hereby that will be publicly disclosed, neither the Company nor any
Subsidiary has provided any Purchaser with any information that such Subsidiary
believes constitutes material non-public information.

 

6.40 Right to Receive Additional Shares. Except as set forth in the SEC Reports,
shares to be issued to previous shareholders as set forth in Schedule 6.7
hereto, or in connection with the Shares issued in this Offering, no existing
shareholder of the Company has any right to cause the Company to issue
additional shares of Common Stock or other securities to such shareholder.

 

6.41 Post Offering Covenants. For a period of one (1) year from the date hereof
(i) the Company shall not issue any or become subject to any indebtedness
greater than $250,000, except for ordinary trade payables without the written
consent of Purchasers then holding more than 50% of the Shares (the “Required
Majority”) and (ii) the Company shall not issue any equity securities of the
Company without the consent of the Required Majority, of which will not be
unreasonably withheld, except for shares issued upon the conversion of currently
existing securities or shares issued pursuant to the Company’s duly adopted
equity incentive plan and/or as disclosed herewith in Schedule 6.7.

 

7. Indemnification. The Purchaser agrees to indemnify and hold harmless the
Company, and each of its officers, directors, managers, employees, agents,
attorneys, control persons and affiliates from and against all losses,
liabilities, claims, damages, costs, fees and expenses whatsoever (including,
but not limited to, any and all expenses incurred in investigating, preparing or
defending against any litigation commenced or threatened) based upon or arising
out of any actual or alleged false acknowledgment, representation or warranty,
or misrepresentation or omission to state a material fact, or breach by the
Purchaser of any covenant or agreement made by the Purchaser herein or in any
other document delivered in connection with this Subscription Agreement.

 

   

 

 

8. Binding Effect. This Subscription Agreement will survive the death or
disability of the Purchaser and will be binding upon and inure to the benefit of
the parties and their heirs, executors, administrators, successors, legal
representatives, and permitted assigns. If the Purchaser is more than one
person, the obligations of the Purchaser hereunder will be joint and several and
the agreements, representations, warranties and acknowledgments herein will be
deemed to be made by and be binding upon each such person and such person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

9. Modification. This Subscription Agreement will not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.

 

10. Notices. Any notice or other communication required or permitted to be given
hereunder will be in writing and will be mailed by certified mail, return
receipt requested, or delivered by reputable overnight courier such as FedEx
against receipt to the party to whom it is to be given (a) if to the Company, at
the address set forth in the Unit Purchase Agreement or (b) if to the Purchaser,
at the address set forth on the signature page hereof (or, in either case, to
such other address as the party will have furnished in writing in accordance
with the provisions of this Section 10). Any notice or other communication given
by certified mail will be deemed given at the time of certification thereof,
except for a notice changing a party’s address which will be deemed given at the
time of receipt thereof. Any notice or other communication given by overnight
courier will be deemed given at the time of delivery.

 

11. Assignability. This Subscription Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Purchaser and
the transfer or assignment of any of the Securities will be made only in
accordance with all applicable laws.

 

12. Applicable Law. This Subscription Agreement will be governed by and
construed under the laws of the State of New York as applied to agreements among
New York residents entered into and to be performed entirely within New York.
The parties hereto (1) agree that any legal suit, action or proceeding arising
out of or relating to this Subscription Agreement will be instituted exclusively
in New York State Supreme Court, County of New York, or in the United States
District Court for the Southern District of New York, (2) waive any objection
which the parties may have now or hereafter to the venue of any such suit,
action or proceeding, and (3) irrevocably consent to the jurisdiction of the New
York State Supreme Court, County of New York, and the United States District
Court for the Southern District of New York in any such suit, action or
proceeding. Each of the parties hereto further agrees to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York and agrees
that service of process upon it mailed by certified mail to its address will be
deemed in every respect effective service of process upon it, in any such suit,
action or proceeding. THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS SUBSCRIPTION AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.

 

13. Blue Sky Qualification. The purchase of Securities pursuant to this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Securities from applicable federal
and state securities laws.

 

14. Use of Pronouns. All pronouns and any variations thereof used herein will be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

 

15. Confidentiality. The Purchaser acknowledges and agrees that any information
or data the Purchaser has acquired from or about the Company not otherwise
properly in the public domain, was received in confidence. The Purchaser agrees
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Subscription Agreement, or use to the detriment of the
Company or for the benefit of any other person or persons, or misuse in any way,
any confidential information of the Company, including any trade or business
secrets of the Company and any business materials that are treated by the
Company as confidential or proprietary, including, without limitation,
confidential information obtained by or given to the Company about or belonging
to third parties.

 

   

 

 

16. Miscellaneous.

 

(a) This Subscription Agreement, together with the other Transaction Documents,
constitute the entire agreement between the Purchaser and the Company with
respect to the subject matter hereof and supersede all prior oral or written
agreements and understandings, if any, relating to the subject matter hereof.
The terms and provisions of this Subscription Agreement may be waived, or
consent for the departure therefrom granted, only by a written document executed
by the party entitled to the benefits of such terms or provisions.

 

(b) Each of the Purchaser’s and the Company’s representations and warranties
made in this Subscription Agreement will survive the execution and delivery
hereof and delivery of the Securities.

 

(c) Each of the parties hereto will pay its own fees and expenses (including the
fees of any attorneys, accountants, appraisers or others engaged by such party)
in connection with this Subscription Agreement and the transactions contemplated
hereby whether or not the transactions contemplated hereby are consummated.

 

(d) This Subscription Agreement may be executed in one or more counterparts each
of which will be deemed an original, but all of which will together constitute
one and the same instrument.

 

(e) Each provision of this Subscription Agreement will be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality will not
impair the operation of or affect the remaining portions of this Subscription
Agreement.

 

(f) Paragraph titles are for descriptive purposes only and will not control or
alter the meaning of this Subscription Agreement as set forth in the text.

 

17. Signature Page. It is hereby agreed by the parties hereto that the execution
by the Purchaser of this Subscription Agreement, in the place set forth
hereinbelow, will be deemed and constitute the agreement by the Purchaser to be
bound by all of the terms and conditions hereof as well as each of the other
Transaction Documents, and will be deemed and constitute the execution by the
Purchaser of all such Transaction Documents without requiring the Purchaser’s
separate signature on any of such Transaction Documents.

 

[Remainder of page intentionally left blank.]

 

   

 

 

ANTI-MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act



  What is money laundering?   How big is the problem and why is it important?

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs. To help you understand these efforts, we want to provide
you with some information about money laundering and our steps to implement the
USA PATRIOT Act.

 

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

 

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

What are we required to do to eliminate money laundering?

 

Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.

 

 

As part of our required program, we may ask you to provide various
identification documents or other information. Until you provide the information
or documents we need, we may not be able to affect any transactions for you.

 

   

 



 

ORBITAL TRACKING CORP.

SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT

 

Purchaser hereby elects to purchase a total of $_________________, representing
________Shares of Preferred Stock, at a purchase price of $10.00 per Share.

 

Date (NOTE: To be completed by the Purchaser): __________________, 2017

 

 



If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

          Print Name(s)   Social Security Number(s)           Print Name(s)  
Social Security Number(s)           Signature(s) of Purchaser(s)   Signature    
      Address:               _______________________________________ Date      
_______________________________________          

 



 

 



If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:



 



  Name of Entity                       Federal Taxpayer     Name of Partnership,
  Identification Number     Corporation, Limited         Liability Company or
Trust      

 

  By:           Name:     State of Organization     Title:        

 

  Address:         ______________________________________        
_______________________________________ Date        
______________________________________      

 

AGREED AND ACCEPTED:

 

ORBITAL TRACKING CORP.

 

By:     Name:   Date   Title:      

 

   

 

 

Schedules

 

Schedule 6.7

 

Capitalization

 

Preferred Stock – 50,000,000 shares authorized; $0.0001 par value

Series A – 20,000 authorized and -0- outstanding

Series B – 30,000 authorized and 6,666 outstanding

Series C – 4,000,000 authorized and 3,540,365 outstanding

Series D – 5,000,000 authorized and 3,158,984 outstanding

Series E – 8,746,000 authorized and 7,617,356 outstanding

Series F – 1,100,000 authorized and 1,099,998 outstanding

Series G – 10,090,000 authorized and 10,083,351 outstanding

Series H – 200,000 authorized and 87,500 outstanding

Series I – 144,944 authorized and 92,944 outstanding

 

Common Stock – 750,000,000 authorized; $0.0001 par value, 65,828,401 issued and
outstanding. Reg S Common stock; 3,913 authorized, issued and outstanding.

 

Options – 2,850,000 and 10,000,000 fully vested options to purchase common
stock, at an exercise price of $0.05 and $0.01, respectively. The Company
intends to grant its Chief Executive Officer, David Phipps, 5,000,000 fully
vested options, its Chief Financial Officer, Theresa Carlise, 3,750,000 fully
vested options, its Director, Hector Delgado, 1,250,000 fully vested options and
to its certain employees, who are related to our Chief Executive Officer as
Parent/Child, 20,000,000 fully vested options, at an exercise price of $0.01.

 



Upon the completion of this Offering, The Company is required to issue to
certain prior investors of Series G Preferred Stock, preferred shares of its
Series G Preferred Stock, an amount of preferred shares which is convertible
into an aggregate of 38,805,668 shares of the Company’s common stock. However,
in lieu of issuing such additional shares of Series G Preferred Stock the
Company will create a new series of preferred stock, to be designated as “Series
K Preferred Stock” and will issue to such holders of Series G Preferred an
aggregate of 388,057 shares of Series K Preferred Stock, each of which shall be
convertible into one hundred (100) shares of the Company’s common stock.

 

In addition, in order to proceed with the Series J Offering, the Company has
agreed to issue additional shares of Series F Preferred Stock and Series H
Preferred Stock to certain prior investors and creditors who agreed to settle
outstanding obligations. However, in lieu of issuing such additional shares of
Series F Preferred Stock and Series H Preferred Stock, the Company will issue to
such holders of Series F Preferred and Series H Preferred an aggregate of
778,595 shares of Series K Preferred Stock, each of which shall be convertible
into one hundred (100) shares of the Company’s common stock, or 77,859,484.

 

Schedule 6.14

 

On April 4, 2017, the Company received a request from the Enforcement Division
of the SEC requesting information relating to the restatement of our September
30, 2014 quarterly report. We are cooperating with this request.

 



Schedule 6.15

 

The Company has been informed by the Internal Revenue Service that it has
neglected to file a Form W-3 Transmittal with accompanying Employee Form W-2’s
for tax year 2009. The Company has reached out to its former officers to
retrieve the documents, but has been unsuccessful. The Company has been assessed
a penalty of $6,756, of which, the Company has paid $3,830 and currently owes
$2,934.

 

The Company has been assessed a penalty of $10,147 for failure to timely file,
Form 5471, Informational Return of US Persons With Respect to Certain Foreign
Corporations. The return was filed after the deadline, as the Company was
addressing the filing of Form 1120 for tax years 2010 through 2015, before it
could file Form 5471 for tax year 2015.

 

   

 

 

Schedule A

 

FORM OF INVESTOR QUESTIONNAIRE

 

ORBITAL TRACKING CORP.

 

For Individual Investors Only

 

(All individual investors must INITIAL where appropriate. Where there are joint
investors both parties must INITIAL):

 

Initial _______ I certify that I have a “net worth” of at least $1 million
either individually or through aggregating my individual holdings and those in
which I have a joint, community property or other similar shared ownership
interest with my spouse. For purposes of calculating net worth under this
paragraph, (i) the primary residence shall not be included as an asset, (ii) to
the extent that the indebtedness that is secured by the primary residence is in
excess of the fair market value of the primary residence, the excess amount
shall be included as a liability, and (iii) if the amount of outstanding
indebtedness that is secured by the primary residence exceeds the amount
outstanding 60 days prior to the execution of this Subscription Agreement, other
than as a result of the acquisition of the primary residence, the amount of such
excess shall be included as a liability.     Initial _______ I certify that I
have had an annual gross income for the past two years of at least $200,000 (or
$300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.

 

For Non-Individual Investors

 

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial _______ The undersigned certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet either of the criteria for Individual Investors, above.     Initial _______
The undersigned certifies that it is a partnership, corporation, limited
liability company or business trust that has total assets of at least $5 million
and was not formed for the purpose of investing in Company.     Initial _______
The undersigned certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.     Initial _______ The undersigned certifies that it is an employee
benefit plan whose total assets exceed $5,000,000 as of the date of the
Subscription Agreement.     Initial _______ The undersigned certifies that it is
a self-directed employee benefit plan whose investment decisions are made solely
by persons who meet either of the criteria for Individual Investors, above.    
Initial _______ The undersigned certifies that it is a U.S. bank, U.S. savings
and loan association or other similar U.S. institution acting in its individual
or fiduciary capacity.     Initial _______ The undersigned certifies that it is
a broker-dealer registered pursuant to §15 of the Securities Exchange Act of
1934.     Initial _______ The undersigned certifies that it is an organization
described in §501(c)(3) of the Internal Revenue Code with total assets exceeding
$5,000,000 and not formed for the specific purpose of investing in Company.    
Initial _______ The undersigned certifies that it is a trust with total assets
of at least $5,000,000, not formed for the specific purpose of investing in
Company, and whose purchase is directed by a person with such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment.     Initial _______ The
undersigned certifies that it is a plan established and maintained by a state or
its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.  
  Initial _______ The undersigned certifies that it is an insurance company as
defined in §2(a)(13) of the Securities Act of 1933, as amended, or a registered
investment company.

 

   

 

 

ORBITAL TRACKING CORP.

 

Investor Questionnaire

(Must be completed by Purchaser)

 

Section A - Individual Purchaser Information

 

Purchaser Name(s):
________________________________________________________________________

 

Individual executing Profile or Trustee:
_______________________________________________________________________

 

Social Security Numbers / Federal I.D. Number:
________________________________________________________________________

 

Date of Birth: _________________ Marital Status: _________________

Joint Party Date of Birth:________________

Investment Experience (Years): ___________

Annual Income: _________________

Net Worth: ________________

Home Street Address:
________________________________________________________________________

Home City, State & Zip Code:
________________________________________________________________________

Home Phone: ________________________ Home Fax: _____________________

Home Email: _______________________________

Employer:
________________________________________________________________________

Employer Street Address:
________________________________________________________________________

Employer City, State & Zip Code:
________________________________________________________________________

Bus. Phone: __________________________ Bus. Fax: _______________________

Bus. Email: ________________________________

Type of Business:
________________________________________________________________________

 

Please check if you are a FINRA member or affiliate of a FINRA member firm:
_______

 

   

 

 

Section B – Entity Purchaser Information

 

Purchaser Name(s):
________________________________________________________________________

 

Authorized Individual executing Profile or Trustee:
_______________________________________________________________________

 

Social Security Numbers / Federal I.D. Number:
_______________________________________________________________________

 

Investment Experience (Years): ___________

 

Annual Income: _______________

 

Net Worth: ________________

 

Was the Trust formed for the specific purpose of purchasing the Securities?

 

[  ] Yes [  ] No

 

Principal Purpose (Trust)______________________________________

 

Type of Business: ________________________________________________________

 

Street Address:
________________________________________________________________________

 

City, State & Zip Code:
________________________________________________________________________

 

Phone: ________________________       Fax: ________________________

 

Email: __________________________

 

   

 

 

Section C – Form of Payment – Check or Wire Transfer

 

____ Check payable to “ORBITAL TRACKING CORP”

 

____ Wire funds from my outside account according to the “To subscribe for
Shares of Preferred Stock in the private offering of ORBITAL TRACKING CORP.”

 

Section E – Securities Delivery Instructions (check one)

 

____ Please deliver my securities to the address listed in the above Investor
Questionnaire.

 

____ Please deliver my securities to the below address:

 

______________________________________

 ______________________________________

 ______________________________________

 ______________________________________

 

Purchaser Signature(s) _______________________________________ Date
_______________

 

Purchaser Signature(s) _______________________________________ Date
_______________

 

   

 

 

